Citation Nr: 1827853	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  11-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability, to include pes planus and plantar fasciitis.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a skin disability, to include dermatitis.

5.  Entitlement to service connection for nasal allergies.

6.  Entitlement to service connection for diverticular disease.

7.  Entitlement to service connection for memory problems.

8.  Entitlement to an initial rating in excess of 30 percent prior to December 23, 2015, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that in a November 2017 Report of General Information, the Veteran reported that he wanted to file a claim of service connection for sleep apnea.  The Veteran and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  If the Veteran would like to pursue any additional claims, he should do so pursuant to these new requirements.

The Board also observes that in April 2016 and December 2016 notification letters, the RO addressed the effective date for the award and termination of additional compensation for dependent children J. J. and D. C.  In November 2016 and February 2017, the Veteran filed a timely notice of disagreement (NOD) with regard to the assigned effective dates.  A statement of the case (SOC) has not been issued.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

The issues of entitlement to service connection for bilateral hearing loss, a bilateral foot disability, a bilateral eye disability, a skin disability, nasal allergies, diverticular disease, and memory problems, and the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 30, 2013, the Veteran's PTSD was manifested by symptoms which caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the symptoms did not cause reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.  

2.  From December 30, 2013 to December 22, 2015, the Veteran's PTSD was manifested by symptoms that caused occupational and social impairment with reduced reliability and productivity; the symptoms did not cause deficiencies in most areas, or total occupational and social impairment.  

3.  As of December 23, 2015, the Veteran's PTSD has been manifested by symptoms which cause occupational and social impairment with deficiencies in most areas; the symptoms have not caused total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  Prior to December 30, 2013, the criteria for an initial rating in excess of 30 percent for PTSD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

2.  From December 30, 2013 to December 22, 2015, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

3.  From December 23, 2015, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the claim adjudicated herein, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2017).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 30 percent rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in March 2016.  Consequently, the DSM-5 is for application to his appeal.  The DSM-5 does not contain information regarding GAF scores.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

VA medical records from March 2009 to February 2010 demonstrate treatment for PTSD symptoms, which included difficulty sleeping.  The Veteran specifically denied suicidal or homicidal ideations.  It was determined that the Veteran appeared to be low to moderate risk.  

In a June 2010 statement from the Veteran's mother, she reported that he has anger problems and is often withdrawn and isolates himself.  She reported that he has social issues.  In a June 2010 statement from the Veteran, he reported nightmares, flashbacks, depression, and anger.  He also stated that he was withdrawn from family and friends.

The Veteran was provided a VA examination in February 2011.  With regard to marital and family relationships, the Veteran reported that he had been married 4 times.  His fourth marriage ended in divorce in 2010.  He denied being in any romantic relationship at the time of the VA examination.  The Veteran stated that he has 5 children, ages ranging from 3 to 15 years of age.  He described "alright" relationships with his children.  The Veteran reported that he resided alone and that he maintains contact with his mother, noting that his father is deceased.  He also stated that he has contact with his siblings.  The Veteran denied any significant social relationships, but indicated that he has one friend he can call if needed.  His leisure pursuits consisted of spending time with his children.  The Veteran denied a history of suicide attempts.  He reported a history of violence/assaults.  Specifically, he had an assault charge in 2006.  He also reported a history of physical altercations.  The examiner opined that the Veteran was moderately impaired with regard to psychosocial functioning.  

Occupationally, the Veteran had been employed full-time at the post office since 1996 and part-time at a pizza restaurant since 2008.  

On physical examination, the Veteran was found to be clean and appropriately and casually dressed.  His psychomotor activity was unremarkable.  The Veteran's speech was described as unremarkable, coherent, and clear.  The examiner noted that the Veteran sighed loudly and had minimal responses.  His attitude toward the examiner was irritable, his affect was constricted, and his mood was agitated and depressed.  The Veteran's attention and orientation were intact.  His thought process and content were unremarkable.  There were no delusions and the Veteran understood the outcome of his behavior.  The Veteran had average intelligence.  With regard to insight, he understood that he has a problem.  The Veteran reported sleep problems, noting that he had sleep disruption on a nightly basis and had daytime fatigue.  There were no hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  It was noted that the Veteran could not interpret proverbs correctly.  The Veteran denied homicidal thoughts.  However, he reported a history of suicidal thoughts, but no current active suicidal ideation, intent, or plan.  The Veteran had fair impulse control and endorsed irritability.  He had the ability to maintain minimum personal hygiene and there were no problems with the activities of daily living.  He reported moderate brief panic attacks on a variable basis.  It was documented that the Veteran's remote memory, recent, memory, and immediate memory were mildly impaired, with the examiner noting that the Veteran was unable to provide dates of personal information during evaluation.  

The Veteran's PTSD symptoms included recurrent and intrusive distressing recollections and dreams, avoidance, difficulty falling or staying asleep, irritability or outbursts of anger, chronic anxiety, and hypervigilance.  Additionally, the Veteran reported memory problems, social withdrawal, and mixed anxiety/depressive problems.  

With regard to effects of PTSD on occupational and social functioning, the examiner concluded that the symptoms caused a decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In a statement from the Veteran's brother received in April 2011, he reported that the Veteran is distant, became panicked in social situations in which he cannot escape, is withdrawn in relationships with loved ones, and avoids people and places that remind him of trauma.  He also stated that the Veteran had trouble falling asleep, has flashbacks, and exhibits hostile feelings.

Employment records dated from October 2011 to April 2014 note that the Veteran received treatment with the employee assistance program to address stressors and anxiety.  

Subsequent medical records show continued treatment for PTSD symptoms, to include ongoing work stress.  Notably, in a December 30, 2013 treatment record, it was documented that the Veteran had had "a significant increase in PTSD symptoms" which had caused him to call in sick at work that day.  His treatment provider indicated that he had approved paperwork for the Veteran to request leave through the Family Medical Leave Act (FMLA) for five days.  In a February 2014 VA clinical record, the Veteran again reported increased PTSD symptoms, which included poor sleep, anxiety, and difficulty managing stress.  It was noted that the Veteran had a confrontation with his supervisor.  In a March 2014 record, it was documented that the Veteran married his fifth wife in December 2013.  The records also note that the Veteran was allotted FMLA from March 6, 2014 to March 16, 2014 for PTSD symptoms.  In an August 2014 VA clinical record, it was noted that the Veteran reported a flare-up of PTSD symptoms including frustration, anxiety, poor sleep and tension.  He took off work to manage his stress level.  Other reported symptoms included anxiety and anger.  It was noted that the Veteran received FMLA approval due to difficulty managing stress and conflict.  

The Veteran was provided an additional VA examination on December 23, 2015 at which time PTSD and unspecified depressive disorder were assessed.  The examiner opined that it was not possible to differentiate symptoms that ware attributable to each diagnosed condition.  Notwithstanding, she noted that the PTSD symptoms included arousal, avoidance, reexperiencing symptoms, and negative alterations in mood/cognition in the context of trauma history.  Depressive disorder symptoms consisted of a history of depression.  The overlapping symptoms consisted of sleep disruption, irritability, and social withdrawal.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  

With regard to social, marital, and family history, it was noted that the Veteran had been married five times.  He married his current wife in 2013.  He described his relationship as "it's going."  He reported problems with sexual functioning and interests.  The Veteran has 5 children, ages ranging from 7 to 20.  He maintained contact with his children and his mother.  He had seldom contact with his siblings.  The Veteran resided with his wife and indicated that he seldom saw his friends.  The Veteran denied having any hobbies.  He reported that he watches television. 

Occupationally, the Veteran continued to work full time at the post office as a city carrier.  He reported engaging in arguments with coworkers and that his job had called the police on him several times due to communication problems and following orders.  The Veteran reported that he stopped working at the pizza restaurant in 2013 after an armed robbery.   

With regard to legal history and behavior, the Veteran stated that he thought he had been arrested twice for assault, with the last arrest occurring 2 to 3 years ago.  

For VA rating purposes, the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such has forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

On behavioral observation, the Veteran presented casually dressed and his grooming and hygiene were fair.  His speech was within normal limits in terms of rhythm, rate, and tone.  Responses were minimal and the Veteran appeared frustrated when asked for clarification of responses.  Eye contact was limited.  The Veteran was oriented to person, place, and time, but missed the date by one day.  His memory and attention were within normal limits for evaluation purposes but was not formally assessed.  

The examiner noted that there were no suicidal ideations, intent, or plan reported.  There was also no history of suicide attempt reported.  The Veteran described sleep disruption on a regular basis and endorsed daytime fatigue.  Recent nightmares were not reported.  The Veteran endorsed irritability and history of physical altercations.  He denied homicidal ideations, intent, or plan.  He also reported anxiety and panic attacks.  There were no hallucinations indicated.  

Analysis

Applying the criteria set forth above to the facts in this case and resolving doubt in favor of the Veteran, the Board finds that the evidence warrants an initial schedular rating of 50 percent for the Veteran's service-connected PTSD from December 30, 2013.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 30 percent prior to December 30, 2013 and in excess of 70 percent from December 23, 2015.

Prior to December 30, 2013

As summarized above, the evidence shows that the Veteran's PTSD was manifested by symptoms such as recurrent and intrusive distressing recollections and dreams, avoidance, difficulty falling or stating asleep, irritability or outburst of anger, chronic anxiety, hypervigilance, memory problems, social withdrawal, and mixed anxiety/depressive problems.  Such symptoms are contemplated by the current 30 percent evaluation and have been determined to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture prior to December 30, 2013 is consistent with or more nearly approximates the criteria required for a 50 percent rating.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with reduced reliability and productivity.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  The Board observes that in the February 2011 VA examination, it was noted that the Veteran's recent, remote, and immediate memory was mildly impaired.  Additionally, during the examination, the Veteran reported a history of suicidal thoughts, but denied current active suicidal ideation, intent, or plan.  However, reports of suicidal ideations were consistently denied in VA clinical records prior and subsequent to the VA examination.  The Board determines that such symptoms, including passive suicidal thoughts, have not been shown to have had an impact on the Veteran's overall ability to function socially or occupationally at or beyond the threshold for a 30 percent rating.  Notably, the February 2011 VA examiner concluded that the symptoms caused no more than a decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, in view of the record in its entirety, the Board finds that the symptoms during this stage of the appeal do not indicate a disability picture commensurate with the next-higher 50 percent rating.

Additionally, although the Veteran reported being divorced 4 times and denied having a current romantic relationship, he indicated that he had relationships with his 5 children and kept in contact with his mother and siblings.  He also reported having one friend.  With regards to leisure pursuits, the Veteran indicated that he spent time with his children.  Occupationally, the Veteran worked both a full-time and part-time job.  Overall, the Board concludes that, during this stage of the appeal, the Veteran's service-connected PTSD has not been shown to cause occupational and social impairment with reduced reliability and productivity.  

In summary, the Board has considered all of the Veteran's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the initial 30 percent rating assigned is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent prior to December 30, 2013.  

From December 30, 2013

As summarized above, the evidence shows that the Veteran's PTSD was manifested by symptoms such as poor sleep, anxiety, frustration, tension, and difficulty managing stress, to include work-related stress.  The Board acknowledges that the Veteran did not display specific symptoms, contemplated by the 50 percent rating.  However, the frequency, severity, and duration of the above-mentioned symptoms are consistent with a higher 50 percent, which contemplates occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the medical evidence contains several FMLA certifications by the Veteran's VA health care providers beginning December 30, 2013.  It was noted that the Veteran reported significant increase in PTSD symptoms from that day which caused him to call in sick from work.  The Veteran also reported conflicts with coworkers.  Under such circumstances, and resolving all doubt in favor of the Veteran, the Board concludes that a 50 percent rating is warranted from December 20, 2013.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with or more nearly approximates the criteria required for a 70 percent evaluation during this period of the appeal.  In this regard, the Veteran's symptoms did not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit obsessional rituals; illogical or irrelevant speech; near continuous panic attacks; obsessive rituals; spatial delusions; impaired impulse control; suicidal ideation, spatial disorientation; or an inability to establish and maintain effective relationships.  He also consistently exhibited adequate personal appearance and hygiene.  

As detailed herein, difficulty in adapting to stressful circumstances, including work or a work-like setting has been noted, which is contemplated by the 70 percent disability rating.  However, such symptoms have not been shown to have an impact on the Veteran's overall ability to function socially or occupationally.  With regard to difficulty in adapting to stressful circumstances, the Board observes that the Veteran has taken FMLA due to his PTSD symptoms.  However, he continued to maintain full-time employment.  Socially, the Veteran reported that he married his fifth wife in December 2013.  In view of the record in its entirety, the Board finds that the Veteran's symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating.

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that, resolving all doubt in favor of the Veteran, an initial 50 percent rating is warranted for the Veteran's PTSD from December 30, 2013.  However, the preponderance of the evidence is against a higher initial rating during this period.

As of December 23, 2015

During this period of the appeal, the Veteran's symptoms were shown to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such has forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances , including work or a work like setting.  Such symptoms are contemplated by the current 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

However, the record does not demonstrate that the Veteran's overall disability picture during this period is consistent with a 100 percent evaluation.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have his symptoms been shown to cause total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.

As set forth in more detail above, the evidence shows that the Veteran did not exhibit gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Additionally, there were no persistent delusions or hallucinations.  In fact, the Veteran consistently denied such symptoms.  Notably, the December 2015 VA examiner determined that the Veteran's occupational and social impairment was best characterized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  Thus, in view of the record in its entirety, the Board finds that the symptoms during this stage of the appeal do not indicate a disability picture commensurate with the next-higher 100 percent rating.

Moreover, the Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Veteran in this case has not been found to be totally occupationally and socially impaired.  Although the Veteran has reported that last worked full-time in September 2016, due in part to his psychiatric disability, he is not totally socially impaired.  During the December 2015 VA examination, the Veteran reported that he married his current wife in 2013.  He also stated that he continued to maintain contact with his mother, children, and siblings.  Thus, the evidence does not show that the Veteran has total occupational and social impairment due to his psychiatric disability. 

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 70 percent for the period from December 23, 2015.  


ORDER

Entitlement to an initial rating in excess of 30 percent prior to December 30, 2013 for PTSD is denied.

Entitlement to an initial 50 percent rating, but no higher, from December 30, 2013 to December 22, 2015 for PTSD is granted.

Entitlement to an initial rating in excess of 70 percent from December 23, 2015 for PTSD is denied.


REMAND

Bilateral Hearing Loss

The Veteran asserts that service connection for hearing loss is warranted.  He contends that the condition is due to noise exposure during military service.

The Board observes that the Veteran was provided a general VA examination in September 2008.  Although the Veteran reported hearing loss symptoms, he reported that a previously conducted hearing test was normal.  However, subsequent VA clinical records demonstrate a diagnosis of sensorineural hearing loss.

The Board observes that the Veteran has not been afforded a VA medical examination in connection with his claim.  Given the evidence of record, the Board finds that a VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Bilateral Foot Condition

The Veteran asserts that service connection for a bilateral foot condition is warranted.  

Service treatment records note complaints of foot pain and a diagnosis of pes cavus during service.  Subsequent VA clinical records note diagnoses of plantar fasciitis and pes planus.  

The Veteran was provided VA foot examinations in January 2012.  There was no finding of pes planus at that time.  However, plantar fasciitis was assessed.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In so finding, she noted that in October 1988, the Veteran was seen for arch pain and given arch pads.  There were no further visits or treatment for a foot condition.  Additionally, the records are silent for a chronic recurrent pain in the foot or chronic foot pain until a podiatry consult in May 2009 at which time plantar fasciitis was assessed.  

The Board finds that the January 2012 VA medical opinion is insufficient to adjudicate the Veteran's claim of service connection for a bilateral foot condition.  In this regard, the examiner's opinion was based, in part, on the Veteran not receiving treatment for foot pain until May 2009.  However, treatment records dated in March 2005, April 2005, and September 2006 show that the Veteran sought treatment for foot pain.  Additionally, in a February 2012 statement by the Veteran, he reported that his foot problems started during service and had continued since that time.  Such statements were not considered by the examiner.

In light of the forgoing, an additional VA examination must be provided on remand.

Bilateral Eye Condition

The Veteran assets that service connection for an eye condition is warranted.  He reported that the condition is due to exposure to heavy sand storms while stationed in Kuwait and Saudi Arabia.  

The Board observes that in the report of a September 2008 VA examination, it was noted that the Veteran reported red and itchy eyes.  Decreased visual acuity was also noted.  However, a disability for which service connection can be awarded was not diagnosed at that time.  Subsequent VA clinical records note a diagnosis of allergic conjunctivitis.  In light of the forging, an opinion regarding the etiology of the diagnosed eye condition must be obtained on remand. 

Skin Condition

The Veteran asserts that service connection is warranted for a skin condition.  He contends that the claimed condition had its onset during active service.  

A review of available service treatment records demonstrate that the Veteran was treated for skin rashes and dermatitis during military service.  

The Veteran was provided a VA examination in September 2008 at which time dermatitis was assessed.  The Veteran reported that the date onset of the claimed condition was in 1990.  The examiner confirmed a diagnosis of dermatitis following evaluation of the Veteran; however, he did not provide an etiological opinion.  

The Veteran was afforded an additional VA examination in January 2012.  The examiner documented diagnoses of tinea pedis, acne, hydradenitis, onychomycosis, and tinea cruris.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she noted that in December 1989, the Veteran was treated for a mild rash in the groin that had persisted for 2 months.  Mild dermatitis of the left testicle was assessed.  The Veteran was seen by dermatology in August 2010 for a rash on the back and chest that had persisted for approximately 1 year.  He was also treated in October 2010 for a skin condition.  However, the examiner noted that the Veteran's service treatment records are silent for a chronic or recurrent skin condition.  Additionally, private treatment records are silent for multiple skin conditions until 2009.  Therefore, it is less likely as not that the Veteran's current skin condition is due to a self-limited rash with in 1989 with no documented skin conditions thereafter.  

The Board finds that the September 2008 and January 2012 examinations are insufficient to adjudicate that claim of service connection for a skin condition.  As detailed herein, the September 2008 VA examiner did not provide an etiological opinion for the diagnosed dermatitis.  With regard to the January 2012 VA examination, the examiner's opinion was based, in part, on there being no treatment for multiple skin conditions following separation from military service until 2009.  However, medical records provided by the Veteran note that he was treated for a rash in May 1994 and October 1994.  In light of the forgoing, an additional etiological opinion must be obtained on remand.

Nasal Allergies

The Veteran asserts that service connection for allergies is warranted.  In the October 2014 substantive appeal, he reported that he was treated for the claimed condition during active military service.  

The Veteran was provided a VA examination in September 2008.  Following examination of the Veteran, perennial allergies were assessed.  However, an etiological opinion was not provided.  Thus, an etiological opinion must be obtained on remand.  

Diverticular Disease

The Veteran asserts that service connection for diverticular disease is warranted.  Initially, he asserted that he was treated for the claimed condition during military service.  See December 2011 VA 21-4138 Statement in Support of Claim.  Subsequently, in the October 2014 substantive appeal, he reported that the condition was due to medication given to him during military service.

The Veteran was provided a VA examination in September 2008 at which time diverticulitis was assessed.  However, an etiological opinion was not provided.  On remand, such opinion must be obtained.

Memory Problems

The Board notes that in the April 2008 rating decision, the RO denied the issue of entitlement to service connection for memory problems.  In July 2008, the Veteran filed a notice of disagreement with the denial of service connection.  The record currently available to the Board does not show that a statement of the case has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a statement of the case has not yet been issued, a remand to the RO is necessary).

TDIU

Lastly, the Board notes that the issue of entitlement to a TDIU has been raised by the record.  See April 2014 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  A claim for a total rating based on individual unemployability, either expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The RO has not yet considered this issue in the first instance.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a statement of the case has been issued to the Veteran addressing the issue of entitlement to service connection for memory problems.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302 (b) (2016).  The issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diverticular disease.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diverticular disease was incurred in service or is otherwise causally related to active service or any incident therein, to include exposure to chemical in the Persian Gulf and medication used to treat medical conditions during active service. 

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must discuss the Veteran's reports regarding the onset of the claimed condition.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his nasal allergy disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner must identify all nasal allergy disabilities found since November 2007, to include sinusitis and allergic rhinitis.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's nasal allergy disability was incurred in service or is otherwise causally related to active service or any incident therein. 

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must discuss the Veteran's reports of the onset of his nasal allergy symptoms.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or is otherwise causally related to active service or any incident therein?. 

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must discuss the Veteran's reports regarding the onset of the claimed condition.  

Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability. 

The examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner must identify all skin disabilities found since November 2007, to include dermatitis.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's skin disability was incurred in service or is otherwise causally related to active service or any incident therein, to include exposure to chemicals in the Persian Gulf. 

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must discuss the Veteran's reports of the onset of his skin disability symptoms.  Additionally, the examiner must discuss the relationship between the skin conditions treated during service and any skin condition diagnosed since November 2007.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his eye disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner must identify all eye disabilities found since November 2007, to include allergic conjunctivitis.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's eye disability was incurred in service or is otherwise causally related to active service or any incident therein, to include exposure to sand storms in the Persian Gulf. 

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner must identify all foot disabilities found since November 2007, to include pes planus, plantar fasciitis, and pes cavus.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral foot disability was incurred in service or is otherwise causally related to active service or any incident therein. 

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must discuss the Veteran's reports of the onset of his bilateral foot symptoms.  Additionally, the examiner must discuss the relationship between the foot conditions treated during service and any foot condition diagnosed since November 2007.

8.  After undertaking any necessary development and notification actions, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disability, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

9.  After the actions above have been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


